Citation Nr: 1817632	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984, and October 1988 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York. 

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, her chronic fatigue syndrome is related to her period of service in the Southwest Asia Theater of Operations during the Persian Gulf War. 


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for chronic fatigue syndrome herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from September 1990 to April 1991 during the Persian Gulf War and, therefore, such laws and regulations are applicable to her claim.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement of a nexus or association between the claimed disability and in-service incurrence or aggravation.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness associated with her service in Southwest Asia. 

The Veteran's service treatment records (STRs) reveal no complaints of chronic fatigue were made during her first or second period of active duty service.  

However, following her second period of active duty service, VA consultation reports dated in April and August of the 1990s (such records are unclear as to the exact year, the Veteran reported in a December 2011 statement in support of claim that such reports were dated in 1999) indicate that the Veteran had chronic fatigue syndrome.  Additionally, the Veteran complained of always feeling tired in a January 1997 medical certificate.  A December 1999 VA treatment record notes the Veteran's report of feeling chronically fatigued.  An additional December 1999 VA treatment record further notes a diagnosis of chronic fatigue syndrome, and idiopathic hypothyroidism.  A May 2000 VA treatment record reports the Veteran's complaint of feeling "always tired."  A June 2000 VA treatment record indicates an assessment of chronic fatigue syndrome, and hyperthyroidism (which is successfully treated).   An September 2011 VA treatment record reveals the Veteran's complaint of feeling chronically fatigued.  Such record further reveals the VA physician's report that the Veteran's chronic fatigue was unrelated to her thyroid function as she had reported such symptom when she was euthyroid, and even currently while hyperthyroid.  A January 2014 VA treatment record notes a diagnosis of a thyroid disorder and chronic fatigue.  An additional January 2014 further notes that the Veteran exhibited the following signs and symptoms of chronic fatigue: poor attention; inability to concentrate; forgetfulness; confusion; and other cognitive impairments.  

The Veteran testified at her July 2016 Board hearing that she became aware of her chronic fatigue following her discharge from service, and first received treatment and a diagnosis for such in approximately 1997.  She further testified that, at that time and up until a year later, her bloodwork and thyroid was normal; however, she was still feeling tired. Additionally, the Veteran reported that, while in service in approximately 1990, she went to a hospital to check if she had diabetes as she was feeling tired and such fatigue continued so she decided to get checked out again in 1997.  She further reported that she was found to currently have a healthy, normal functioning thyroid; however, she had consistently experienced symptoms of chronic fatigue since 1997, and such had gotten worse over time.   

The Veteran was provided a VA Gulf War examination in November 2013.  At such time, the examiner noted that the Veteran's medical history included a diagnosis of chronic fatigue syndrome.  Here, he reported that the Veteran indicated that she started feeling tired in the 1990s, and her record mentioned the symptom of tiredness in 1997.  

Additionally, the Veteran was provided a VA chronic fatigue syndrome examination in November 2013.  At the time, the examiner noted a diagnosis of chronic fatigue syndrome since 1997.  He further noted that the Veteran had the following symptoms: generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, sleep disturbance, poor attention, inability to concentrate, forgetfulness, and confusion.  In this regard, the examiner indicated that other clinical conditions that may produce similar symptoms had been excluded by history, physical examination, and/or laboratory tests to the extent possible.  The examiner further indicated that the Veteran was highly functioning prior to her above symptoms, which exhausted her.  He concluded that the Veteran met the criteria for chronic fatigue syndrome and that her disability pattern was a diagnosable, but medically unexplained chronic multisystem illness of unknown etiology.  

Furthermore, the Veteran was provided a VA thyroid and parathyroid conditions examination in November 2013.  At this time, the examiner noted a diagnosis of hypothyroidism in 1997.  The examiner further noted that the Veteran had the following symptoms: fatigability, mental sluggishness, mental disturbance, muscular weakness, and sleepiness; however, the examiner did not provide an opinion or rationale as to whether the Veteran's complaint of fatigue was attributed to and/or a result of her hypothyroidism, rather than her chronic fatigue syndrome.      

Based on the foregoing, the Board finds that the record contains sufficient evidence to support a finding that the Veteran has chronic fatigue syndrome related to her period of service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board notes that the Veteran is competent to report her fatigue symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, the Veteran is competent to report that she experienced these symptoms after her deployment to Southwest Asia where she was presumably exposed to environmental hazards.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (to the effect that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  In this regard, the Board highlights that the Veteran is competent to establish facts that she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As such, the Veteran is competent to report her fatigue symptoms since service.  

Moreover, the Board finds that the Veteran's reports of continuity of symptomatology since service to be credible.  While the Veteran's STRs reveal no complaints of chronic fatigue were made during her first or second period of active duty service, her post-service treatment records are internally consistent as VA treatment records within several years after the Veteran's separation from service in December 1991 indicate her complaints of fatigue and a diagnosis of chronic fatigue syndrome.  The Veteran has further reported that she became aware of her chronic fatigue following her discharge from service, and first received treatment and a diagnosis for such in approximately 1997.  She has also reported that she consistently experienced symptoms of chronic fatigue since 1997.  Therefore, the Board finds that the Veteran's statements are credible.  Therefore, they are likewise probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

With regard to the medical evidence of record, the Board acknowledges that the November 2013 VA examiner diagnosed hypothyroidism and chronic fatigue syndrome.  While both include symptoms of fatigability, the examiner did not provide an opinion or rationale as to whether the Veteran's complaint of fatigue was attributed to and/or a result of her hypothyroidism, rather than her chronic fatigue syndrome.  Furthermore, he found that other clinical conditions that may produce similar symptoms of the Veteran's diagnosed chronic fatigue syndrome had been excluded by history, physical examination, and/or laboratory tests to the extent possible, and that the Veteran's disability pattern was a diagnosable, but medically unexplained chronic multisystem illness of unknown etiology.  

Additionally, the September 2011 VA treatment record revealed the VA physician's report that the Veteran's chronic fatigue was unrelated to her thyroid function as she had reported such symptom when she was euthyroid, and even currently while hyperthyroid.  Furthermore, during her July 2016 Board hearing, the Veteran testified that in 1997 and up until a year later, her bloodwork and thyroid was normal, however, she was still feeling tired. 

Thus, the evidence tends to show that the Veteran suffered from fatigue prior to the onset of her hypothyroidism. Furthermore, the evidence tends to show that the Veteran experienced symptoms of chronic fatigue even when she was found to have a healthy, normal functioning thyroid as the June 2000 VA treatment record indicated an assessment of chronic fatigue syndrome, and hyperthyroidism (which was successfully treated).  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, determines that the post-service diagnosis of chronic fatigue syndrome since 1997, the Veteran's acknowledged service in the Southwest Asia Theater of Operations during the Persian Gulf War, and her competent and credible reports of continuity of symptomatology since service are persuasive in determining the onset and etiology of such disorder.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic fatigue syndrome is related to her service and, as such, will resolve all doubt in her favor in this regard.  Moreover, based on the findings detailed at the November 2013 VA examination, such disability mets at least the criteria for a 10 percent rating under the applicable rating criteria.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Therefore, the Board further finds that service connection for chronic fatigue syndrome is warranted.  38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for chronic fatigue syndrome is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


